Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Non-Final Rejection 

 The Status of Claims:
Claims 1-12,14-19 are pending. 
Claims 15-19 are newly added. 
Claims 1-2, 4-8, 12 are rejected. 
Claims 3, 9-11 and 15-17 are objected. 
Claims 14 and 18-19 are withdrawn from consideration. 

DETAILED ACTION
1. 	Claims 1-12, 15-17 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/CN2018/093611 06/29/2018
, which has a foreign priority documents, CHINA 201711227008.1 11/29/2017.

    Drawings
3.         The drawing filed on 5/5/2020 is accepted by the examiner. 
        IDS
4.          The IDS filed on  5/5/20, 8/4/21 and 9/13/21 are reviewed by the examiner.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 14 and 18-19 are objected to because of the following informalities:  
In claim 14, the status of the claim is recited as  “ (currently amended)”. This expression is improper because the claim is belonged to the withdrawn claim of Group II . Appropriate correction is required.
In claims 18-19, the status of the claim is recited as  “ (new)”. This expression is improper because the claims are belonged to the withdrawn claim of Group II. Appropriate correction is required.


Claims 3, 9-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Election/Restriction
Applicant’s election without traverse of Group I (original claims 1-12, and newly added claims 15-17) on 3/08/22 is acknowledged.
Original Claims 14 and newly added 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected group II, there being no allowable generic or linking claim.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-2, 4-8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al(CN 102745711 A).

Applicant claims the followings:
1. (original) A preparation method for an olefin epoxidation catalyst, comprising the following steps: (1) mixing a silicon ester solution, a titanium ester solution and a surfactant, adjusting pH to 6-7 by using diluted acid in order to achieve a complete hydrolysis of the silicon ester, and aging to obtain a titanium-silicon composite gel; (2) adding organic amine or liquid ammonia to the gel, performing pore-enlarging treatment under constant temperature condition with a treatment temperature of 60~150C, and drying, calcinating in air atmosphere to obtain an amorphous titanium-silicon composite oxide; (3) optionally, subjecting the titanium-silicon composite oxide to impregnation by using an alcohol solution of organic alkali metal salt, and drying, calcinating in air atmosphere to obtain a titanium-silicon composite oxide modified by alkali metal; and (4) optionally, subjecting the titanium-silicon composite oxide obtained in step (2) or the titanium-silicon composite oxide modified by alkali metal obtained in step (3) to a gas-phase silanization treatment by using an organic silanization reagent with N2 as carrier gas; to give the olefin epoxidation catalyst.  

2. (original) The preparation method for an olefin epoxidation catalyst according to claim 1, wherein, in step (1), the molar ratio of the silicon ester to the titanium ester is 10~60:1, and the addition amount of the surfactant is 0.5~5.0 wt% based on the total weight of the silicon ester and the titanium ester; in step (2), the mass ratio of the organic amine or liquid ammonia to the gel is 1:5~1:10, and the treatment time of the pore-enlarging treatment is 3-12 h, the amorphous titanium-silicon composite oxide with an average pore size of 5-20 nm is obtained accordingly.  

4. (currently amended) The preparation method for an olefin epoxidation catalyst according to laim 1, wherein, in step (1), i) the silicon ester is one or more selected from the group consisting of tetraethyl silicate, ethyl orthosilicate and butyl silicate; the mass concentration of the silicon ester solution is 30~60 wt% wherein the solvent is ethanol or isopropanol; ii) the titanium ester is one or more selected from the group consisting of tetraethyl titanate, tetrapropyl titanate, tetrabutyl titanate, and tetraisopropyl titanate; the concentration of the titanium ester solution is 10~30 wt% wherein the solvent is n-butanol or isopropanol; iii) the surfactant is one or more selected from the group consisting of hexadecyl trimethyl ammonium bromide, P-123 triblock copolymer, sodium dodecyl sulfonate, polyacrylamide, polyethylene glycol and polypropylene glycol; iv) the diluted acid is one selected from the group consisting of nitric acid, hydrochloric acid and acetic acid.  
5. (currently amended) The preparation method for an olefin epoxidation catalyst according to laim 1, wherein, in step (1), the surfactant is firstly added to the silicon ester solution and mixed evenly, then the titanium ester solution is slowly added to the silicon ester solution under the condition that the stirring speed of a stirring reactor is 3000~5000 r/min.  


6. (currently amended) The preparation method for an olefin epoxidation catalyst according to laim 1, wherein, in step (1), the aging temperature is 40~1200C and the aging time is 2-8 h.  

7. (currently amended) The preparation method for an olefin epoxidation catalyst according to laim 1, wherein, in step (2), the organic amine is one or more selected from the group consisting of ethylamine, ethylenediamine, propylamine, and n-butylamine.  

8. (currently amended) The preparation method for an olefin epoxidation catalyst according to laim 1, wherein, in step (2), the drying temperature is 80~160C and the drying time is 3~6 h; the calcinating temperature is 400600C


12. (currently amended) An olefin epoxidation catalyst, which is an amorphous titanium- silicon composite oxide, wherein, the molar ratio of SiO2 to TiO2 contained is 10~60:1 by stoichiometry; optionally, alkali metal element and/or silane group are also comprised in the catalyst with a mass percentage of 1-10% respectively; the titanium-silicon composite oxide has an average pore size of 5-20 nm, and a specific surface area of 200~600 m2/g.  


Determination of the scope and content of the prior art
Yang et al discloses a preparation method of a pore structure titanium-silicon molecular sieve material by subjecting the mixture of a phase separation inducer, a structure directing agent, a catalyst, an alcohol, an acid, water, a silicon source and a titanium source to a hydrolysis reaction so as to obtain a titanium-silicon oxide material through conducting gelation and aging on the titanium-silicon oxide material precursor I to obtain a titanium-silicon oxide material precursor II; further, drying and roasting the titanium-silicon oxide material precursor II so as to obtain a mesopore/macropore composite pore structure titanium-silicon oxide III; and steeping the titanium-silicon oxide material III in a template agent-containing solution, drying the titanium-silicon oxide material III in the followings:


    PNG
    media_image1.png
    704
    1232
    media_image1.png
    Greyscale
as in claims 1-2,4,6-7(see page 4, a paragraph#019)

    PNG
    media_image2.png
    151
    1097
    media_image2.png
    Greyscale

as in claim 12
 (see page 5, a paragraph#021)
    PNG
    media_image3.png
    424
    1111
    media_image3.png
    Greyscale

(see page 6, a paragraph#029)

    PNG
    media_image4.png
    695
    1172
    media_image4.png
    Greyscale

(see Fig. 2) 

The current invention, however, differs from the prior art in that the claimed pH range, the molar ratio between a silicon ester  and a titanium ester, the mass ratio of the organic amine or liquid ammonia to the gel,  and the treatment time of the pore-enlarging treatment; the mass concentration of the silicon ester solution and the titanium ester solution, the stirring speed of a stirring reactor, and drying time are unspecified in the prior art.

Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied art is that the
applied art do not expressly teach the claimed pH range, the molar ratio between a silicon ester  and a titanium ester, the mass ratio of the organic amine or liquid ammonia to the gel,  and the treatment time of the pore-enlarging treatment; the mass concentration of the silicon ester solution and the titanium ester solution, drying time and the stirring speed of a stirring reactor



Resolving the level of ordinary skill in the pertinent art.

Regarding the Claims 1-2,4, 7, with respect to the lack of disclosing pH range, the molar ratio between a silicon ester  and a titanium ester, the mass ratio of the organic amine or liquid ammonia to the gel,; the mass concentration of the silicon ester solution and the titanium ester solution, the prior art is silent about them. However, the prior art does mention indirectly that the mixture of phase separation inducer R1, structure directing agent R2, catalyst R3, alcohol R4, acid, water, silicon source and titanium source is hydrolyzed at 0～40℃ for 5～60 minutes to obtain titanium silicon oxide material Precursor I, the mixture weight ratio composition is: R1/SiO2=0.01～1.0,
R2/SiO2=0.3～2.5, R3/SiO2=0～0.1, R4/SiO2=0～10, H2O/SiO2=3.0～20, H+/SiO2=0.01～0.45, TiO2/SiO2=0.002～0.4. (see page 3, aparagraph#0010)
From these , it is reasonable for the skilled artisan in the art to be able to figure out the molar ratio between the silicon ester and the titanium ester, the mass ratio of the organic amine or liquid ammonia to the gel,; the mass concentration of the silicon ester solution and the titanium ester solution.
 Furthermore, the limitations such as a pH range, a molar ratio, a mass ratio or a mass concentration  do not impart patentability to the preparation method when such values are those which would be determined by one of ordinary skill in the art in achieving optimum conditions for a process.. The pH range, molar ratio, the mass ratio or the mass concentration is well-understood by those of ordinary skill in the art to be a result-effective variable, especially when attempting to control the effective outcome by selecting the optimum range of those variables. Therefore, it would have been obvious to the skilled artisan in the art to be motivated to control the optimum range of the pH range, molar ratio, the mass ratio or the mass concentration during the preparation  method . This is because the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art.

Regarding the Claims 2,5, with respect to the lack of teaching drying time, the treatment time of the pore-enlarging treatment, the stirring speed of a stirring reactor,  the prior art is silent about them. However, The prior art does teach at least  the procedure of vigorous stirring for 10 min in the example 1 (see page 6, example 1). and an amorphous titanium-silicon oxide monolithic material with a discontinuous macropore structure is first prepared by a sol-gel method.  From these teachings, the reactor is equipped with a stirrer; as a result of the process,  the amorphous titanium-silicon oxide monolithic material with a macropore structure is formed in spite of no specific description of the treatment time of the pore-enlarging treatment (see page 6, example 1). Even so, they are related  directly to optimization. So, if the skilled artisan in the art had desired to optimize the overall process by means of controlling the treatment time of the pore-enlarging treatment and the stirring speed of a stirring reactor, it would have been obvious to the skilled artisan in the art to be motivated to do so. This is because such a manipulation would expect to be within the purview of the skilled artisan in the art. 
Regarding the Claim 8, with respect to the lack of teaching  the claimed drying time,  the prior art does teach at least  that in step c), the preferred range of drying temperature is 25-80°C, and the preferred range of drying time is 1-7 days. (see page 4, a paragraph#019). The claimed and prior art drying time are not overlapped with each other. Even so, , it would have been obvious to the skilled artisan in the art to be motivated to arrive at the c;laiemd drying  time by a routine experimentation. This is because such a manipulation would expect to be within the purview of the skilled artisan in the art. 



Considering objective evidence present in the application indicating obviousness or nonobviousness.

Yang expressly discloses the preparation method for the olefin epoxidation catalyst by making a mixture of a phase separation inducer, a structure directing agent, a catalyst, an alcohol, an acid, water, a silicon source and a titanium source to a hydrolysis reaction so as to obtain a titanium-silicon oxide material through conducting gelation and aging on the titanium-silicon oxide material along with a procedure of  drying, calcinating in air atmosphere to obtain an amorphous titanium-silicon composite oxide. 
 Although the claimed pH range, the treatment time of the pore-enlarging treatment; and the stirring speed of a stirring reactor,  they are related directly to optimization. So, if the skilled artisan in the art had desired to optimize the overall process by means of controlling the treatment time of the pore-enlarging treatment and the stirring speed of a stirring reactor, it would have been obvious to the skilled artisan in the art to be motivated to do so. This is because such a manipulation would expect to be within the purview of the skilled artisan in the art. 

Conclusion
Claims 1-2, 4-8, 12 are rejected. 
Claims 3, 9-11 and 15-17 are objected. 
Claims 14 and 18-19 are withdrawn from consideration. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        5/18/22